DETAILED ACTION
	This is the initial Office action for application SN 16/762,550 having an effective date of 08 May 2020 and a Foreign priority date of 09 November 2017 (Japan).  A preliminary amendment was filed on 08 May 2020.  Claims 1-20 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,844,313 (Kimoto). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are drawn to a water lubricant composition comprising water as a lubricating base material and hydrogen-reduced nanodiamond particles which is indistinguishable over the claimed initial running-in agent composition containing water as a lubricant base and nanodiamond particles. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9, 10, 12, 13 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kimoto et al (US 2017/0313590) publication date of 02 November 2017.  
Kimoto et al [“Kimoto”] discloses a suspension of purified nanodiamond aggregates, and a single-nano-sized nanodiamond dispersion [0001]. Kimoto discloses that when the suspension is subjected to a deaggregation treatment, gives a single-nano-sized nanodiamond dispersion which has excellent dispersion stability even when having a high concentration [0047].
Kimoto discloses that the suspension contains a dispersion medium which is an aqueous medium containing 50 weight % or more water with no upper limit set forth [0032] [0046].  
Kimoto discloses an oxidation treatment of the nanodiamond soot to remove graphite and metal components [0058]-[0062].  
Thus the examiner is of the position that Kimoto meets the limitations of the claimed “initial running-in agent” composition of the claims containing water as a lubricant base and nanodiamond particles.  The claims are drawn to compositions (and not to a method as a running-in agent) and the preamble claim language “initial running-in agent” is a recitation of the intended use of the claimed invention and is not given any patentable weight.    

Claim Rejections - 35 USC § 103
Claim(s) 1, 8, 14 and 19 are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Myllymaki (US 2016/0115033).
Myllymaki discloses a method for producing zeta positive hydrogenated nanodiamond powder, and to a method for producing zeta positive single digit hydrogenated nanodiamond dispersions [0001].  
Myllymaki discloses that the zeta positive hydrogenated nanodiamond particles may be in suspension in agglomerated form or as a mixture of agglomerated and single digit form.  Particle size distribution of the agglomerated suspension form is between 2 nm to 400 nm, preferably between 2 nm and 100 nm [0082]. 
Myllymaki discloses that the liquid medium may be any suitable liquid medium, and most preferably the liquid medium is water which may be deionized [0083]-[0091].   

Myllymaki discloses that the D90 average particle size distribution of the zeta positive single digit hydrogenated nanodiamond dispersion is from 2 nm to 30 nm, and most preferable from 3 nm to 12 nm [0100].  
Thus the examiner is of the position that Myllymaki meets the limitations of the claimed “initial running-in agent” composition of the claims containing water as a lubricant base and nanodiamond particles.  The claims are drawn to compositions and the preamble claim language “initial running-in agent” is a recitation of the intended use of the claimed invention and is not given any patentable weight.    

Claim Rejections - 35 USC § 103
Claim(s) 1-7, 9, 10, 12, 13, 15-18 are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Myllymaki et al (US 2016/0068398).
Myllymaki et al [“Myllymaki”] disclose a method for producing zeta negative single digit carboxylated nanodiamond dispersion and to zeta negative single digit carboxylated nanodiamond dispersion [0001].  
Myllymaki discloses that the zeta positive hydrogenated nanodiamond particles may be in suspension in agglomerated form or as a mixture of agglomerated and single digit form.  Particle size distribution of the agglomerated suspension form is between 2 nm to 400 nm, preferably between 2 nm and 100 nm [0039]-[0040]. 
Myllymaki discloses that the liquid medium may be any suitable liquid medium, and most preferably the liquid medium is water which may be deionized [0042]-[0048].   

Myllymaki discloses that the D90 average particle size distribution of the zeta positive single digit hydrogenated nanodiamond dispersion is from 2 nm to 30 nm, and most preferable from 3 nm to 8 nm [0065].  
Thus the examiner is of the position that Myllymaki meets the limitations of the claimed “initial running-in agent” composition of the claims containing water as a lubricant base and nanodiamond particles.  The claims are drawn to compositions and the preamble claim language “initial running-in agent” is a recitation of the intended use of the claimed invention and is not given any patentable weight.    


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451.  The examiner can normally be reached on Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




						/ELLEN M MCAVOY/                                                                        Primary Examiner, Art Unit 1771                                                                                                                                

EMcAvoy
February 25, 2021